                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    PHILLIP ALVIN JONES,                                *

    Plaintiff                                           *

    v                                                   *         Civil Action No. PX-18-2321

    STEPHEN T. MOYER, et al.                            *

    Defendants                                        *
                                                     ***

                                    MEMORANDUM OPINION

           Plaintiff Philip Alvin Jones brings this civil rights action arising from his confinement in

Patuxent Institution in Jessup, Maryland. Defendants Secretary Stephen T. Moyer, Dayena M.

Corcoran, Laura Y Armstead, Thomas L. Wolfe, and Dionne Burford1 moved to dismiss the

Complaint or alternatively for Summary Judgment in their favor. ECF No. 30. The Court has

reviewed all pleadings and finds a hearing unnecessary. See Local Rule 105.6 (D. Md. 2018.)

For the following reasons, Defendants’ motions, construed as Motions for Summary Judgment,

are GRANTED.

I.         Background

        A. Procedural History

           Jones initiated this action on July 30, 3018 by moving for injunctive relief which the

Court construed as a civil rights complaint filed pursuant to 42 U.S.C. § 1983. Jones averred

that his housing conditions while confined in administrative segregation at Patuxent were



1
  Defendant Damon Fayall, Medical Director, Patuxent and Inmate Health Services, was not
served and so he is dismissed from the action without prejudice. Claims against Defendant
“Inmate Health Services,” are dismissed with prejudice because Inmate Health Services is not
a person subject to suit pursuant to 42 U.S.C. § 1983.

                                                    1
“inhumane” and deplorable. ECF No. 1. Jones thereafter supplemented his complaint and

moved again for emergency injunctive relief. ECF No. 4, p. 3; ECF No. 7. The Court directed

Defendants to respond to the motion, which was subsequently mooted by Jones’ transfer to

another corrections institution. ECF No. 13. Thereafter, Jones moved for leave to amend his

Complaint which this Court granted. ECF Nos. 26, 28.

       The Court reads Jones’ pleadings collectively. In essence, Jones avers that his placement

in administrative segregation at Patuxent in July 2018 was constitutionally infirm in that he was

deprived recreation, visitation, telephone use, commissary and medical care. ECF Nos. 1, 4, 7.

Jones more particularly contends that Defendants designated him as a “plus man,” which led to

his being treated differently than other similarly situated inmates. Id.

   B. Factual Background

   Jones is a Maryland state prisoner currently housed in Washington state pursuant to an

Interstate Corrections Compact (ICC) transfer. ECF No. 1 at 1; ECF No. 7 at 1; ECF No. 11-1

at 1, ¶ 2. From June 28, 2016 to October 15, 2016, however, Jones was confined at Patuxent.

ECF No. 1 at 1. By affidavit Jones attests for the entire time, he remained in single cell for 23

to 24 hours a day without personal property. ECF No. 27 at 1-2. The cell was empty, had no

cold water, no light, and mouse feces all over the bunk and floor. He was not supplied cleaning

supplies nor was there an established day for cleaning the cell. Id. at 2. Additionally, Jones was

not issued any clothing and had only the clothes he wore to Maryland. Id. As a result, Jones

believes his muscles atrophied and pre-existing condition of hypertension and COPD

deteriorated. Id. at 3. He claims that his requests went ignored until he was seen by a provider,

by Damon Fayall, on an emergency basis. Id. Jones also attests to having submitted informal

grievances and administrative remedy procedures regarding this time at Patuxent and each were

denied or ignored. ECF No. 27 at 3. The grievances were ultimately administratively dismissed

                                                 2
on November 9, 2016 because Jones was returned to Washington State on October 19, 2016.

ECF No. 30.

        On June 18, 2018, Jones was again transferred to Maryland for a court proceeding that

concluded on July 6, 2018. ECF No. 4 at 3.           On July 21 or 23, 2018, Jones was moved to

Patuxent. ECF No. 4 at 3; ECF No. 7 at 2. Jones avers that for 16 days at Patuxent, he was

housed in a “bare naked isolation cell,” without any clothing, writing supplies, mail, telephone,

visitation, or commissary. ECF No. 4 at 3; see also ECF No. 7 at 1-2. He further asserts that he

broke out in unexplained rashes and bumps he believes were caused by dirty surfaces, and he

suffered headaches and blurry vision from the heat, humidity and lack of ventilation. Id. He

claims he could not purchase items form commissary such as a fan, or a cup or bowl for ice

water. Id. at 2-3. Jones states he was not provided his medication to treat his high blood pressure.

Id. at 3.

        Defendants do not contest that Jones had not been permitted to bring personal items to

Patuxent but explain such limitations are for security reasons. ECF No. 11-1 at 1, ¶ 4; ECF No.

30-2 at 1, ¶ 4. Defendants also admit that Jones was placed in administrative segregation because

of his heightened security status. However, records reflect that Jones was provided showers and

recreation. ECF No. 11-2 at 3-8. He received welfare kits on July 31, 2018, September 20,

2018, and September 28, 2018. ECF No. 30-3 at 2, ¶¶ 4, 5. Jones also received medical care.

On July 30, 2018, nurse Miriam Kimetto conducted a behavioral health visit. ECF No. 11-3 at

13. On August 3, 2018, Physician’s Assistant, Hettie Wilson, examined Jones for his athlete’s

foot and psoriatic dermatitis and renewed his medication. ECF No. 11-3 at 29. On September

18, 2018, Jones was seen by nurse Ricky Young and did not report any health issues. ECF No.

11-3 at 3. The same day, Dr. Andrew Moultrie met with Jones in the chronic care clinic to

discuss Jones’ hypertension and history of pulmonary disease. Id. at 4-5. A week later, Jones

                                                 3
was given a chest x-ray, which showed no signs of disease. Id. at 6.

       While incarcerated at Patuxent, Jones filed several administrative remedy procedures

(ARPs) concerning the conditions of his confinement. They were each dismissed. ECF No. 30-

4, at 2 (ARP PATX-0448-18 complaining that on July 24, 2018, he sent mail to this court which

he claims was not received); id. at 4 (ARP PATX-0449-18 complaining that the temperature had

been over 100 degrees that week and he had no fan or dish for ice, and medical had not delivered

his blood pressure medication); id. at 6 (ARP PATX-0509-18 complaining of his “Plus Man”

status which he alleged deprived him visitation, phone calls, commissary, and stationery); id. at

7 (ARP PATX-0534-18 complaining that his sick call slips filed regarding his hypertension and

COPD had been ignored); id. at 12 (ARP PATX-0588-18 complaining that upon his transfer

from MRDCC to Patuxent he was “placed on 23-34 hour solitary confinement, without any

notice of status”); id. at 4 (ARP PATX-0591-18 complaining that there was no cold water in his

cell). Jones also filed one grievance regarding the conditions of his confinement in 2018. This

grievance was administratively dismissed on November 19, 2018, after Jones was returned to

confinement in Washington State. ECF No. 11-3 at 2; ECF No. 30-4 at 16.

       Jones believes that his harsh conditions stemmed from DOC’s “non-existent’ policy

known as ‘Plus Man.’” ECF No. 33 at 4. Jones believes that DPSCS case manager Dionne

Burford “oversees the ICC ‘Plus Man’ . . . prisoners . . . and demands the Warden of Patuxent

Institution to report directly to her for instructions on how to manage ‘Plus Men.’” Id. at 5.

Jones contends that Burford “forbids the administration of Patuxent Institution to provide or

allow “Plus Men” to receive or have anything that the inmates similarly situated are provided by

right.” Id. Jones contends that Burford sent memos directing that “Plus Men” are not allowed

phone calls, visitation, commissary purchase for hygiene items, property allowance, clothing,

and mail. Id. at 4. Jones believes that the “Plus Man” policy is designed to discourage an ICC

                                               4
inmate from filing any court action which would require transfer to Maryland. ECF No. 1-2, at

2. He contends that the policy is designed to “cut out of pocket expenses that are associated with

transporting out of State border prisoners back to Maryland.” Id.

       Defendants acknowledge that the term “Plus Man” arises when a transferee is housed

temporarily at a DOC facility and must be counted “only for the purpose of carrying him on the

institutional count sheets.” ECF No. 30-2 at 2, ¶ 8. Accordingly, the designation as “Plus Man”

is a colloquial term, not a formal policy, and does not affect treatment of an inmate. Id. at 1-2,

¶ 7. Defendants record evidence reflects that ICC inmates are housed in segregation “[f]or safety

and security reasons, Mr. Jones is placed on a ‘do not disclose’ (“DND”) status in an effort to

maintain the safety of himself and other prisoners.” ECF No. 11-1 at 1, ¶ 3; ECF No. 11-2 at 1,

¶ 3.

II.    Standard of Review

       Summary judgment is appropriate when the Court, construing all evidence and drawing

all reasonable inferences in the light most favorable to the non-moving party, finds that no

genuine dispute exists as to any material fact, thereby entitling the movant to judgment as a

matter of law. Fed. R. Civ. P. 56(a); see In re Family Dollar FLSA Litig., 637 F.3d 508, 512

(4th Cir. 2011). Summary judgment must be granted “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). If a party’s statement “blatantly contradicted by the record, so that no reasonable

jury could believe it,” the Court credits the record over the averred fact. See Scott v. Harris,

550 U.S. 372, 380 (2007).

       Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours and Co. v. Kolon Industries,

                                                 5
Inc., 637 F.3d 435, 448-49. However, “the party opposing summary judgment ‘cannot complain

that summary judgment was granted without discovery unless that party has made an attempt to

oppose the motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that

discovery is needed, the non-movant typically must file an affidavit or declaration pursuant to

Rule 56(d), explaining why, “for specified reasons, it cannot present facts essential to justify its

opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45

(discussing affidavit requirement of former Rule 56(f))

       Notably, “‘Rule 56(d) affidavits cannot simply demand discovery for the sake of

discovery.’” Hamilton v. Mayor & City Council of Baltimore, 807 F. Supp. 2d 331, 342 (D. Md.

2011) (quoting Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20, 2011 U.S. Dist.

LEXIS 14266, at *62 (D. Md. Feb. 14, 2011)). “Rather, to justify a denial of summary judgment

on the grounds that additional discovery is necessary, the facts identified in a Rule 56 affidavit

must be ‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637,

641 (D. Md. 2011), rvs’d on other grounds, (alteration in original) (citation omitted). A non-

moving party’s Rule 56(d) request for additional discovery is properly denied “where the

additional evidence sought for discovery would not have by itself created a genuine issue of

material fact sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll.,

55 F.3d 943, 954 (4th Cir. 1995); see Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md.

2006), aff’d, 266 F. App’x. 274 (4th Cir.), cert. denied, 555 U.S. 885 (2008).

       The Court previously denied Jones’s request for discovery (ECF No. 28) which he has

not renewed. Additionally, Jones has submitted evidence for the Court’s consideration, ECF No.

33-1, and has argued that summary judgment should be denied because “genuine issues of fact”

                                                 6
preclude resolution. ECF No. 33. The Court will treat this motion as one for summary judgment.

III.    Analysis

        Defendants raise a series of arguments to defeat Jones claims. ECF No. 30. The Court

considers each in turn.

        A. Immunity

        Defendants first contend that, pursuant to the Eleventh Amendment to the United States

Constitution, they are immune for claims brought against them in their official capacities. The

Eleventh Amendment provides that “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or subjects of any Foreign State.” U.S.

Const. amend XI. In effect, the Eleventh Amendment bars suits for damages against a state in

federal court unless immunity has been waived or abrogated. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100–02 (1984) (“It is clear, of course, that in the absence of consent

a suit in which the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment.”). Moreover, “a suit against a state official in his or

her official capacity is not a suit against the official but rather is a suit against the official’s office.

As such, it is no different from a suit against the State itself.” Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989) (internal citation omitted).

        Congress did not abrogate the states’ sovereign immunity when it enacted 42 U.S.C. §

1983. Will, 491 U.S. at 66. Nor has the State of Maryland waived immunity under the Eleventh

Amendment to suit in federal court. Cf. Md. Code Ann., State Gov’t § 12-202(a) (limited waiver

of sovereign immunity for certain state actions.). Moreover, the State’s Eleventh Amendment

immunity protections extend to its agents acting in their official capacities. See Gray v. Laws,

51 F.3d 426, 430 (4th Cir. 1995). Jones does not dispute this bedrock principle or that Defendants

                                                     7
are agents of a State entity, the DOC. Accordingly, Defendants cannot be sued for acts

undertaken in their official capacities. Judgment on this liability theory is granted in Defendants’

favor.

         To the extent the Complaint covers Defendants’ acts taken in their individual capacities,

Jones must generate some evidence that each defendant “acted personally in the deprivation of

the plaintiffs’ rights.” Vinnedge v. Gibbs, 550 F. 2d 926, 928 (4th Cir. 1977). Jones cannot

proceed under a theory of respondeat superior in an attempt to attach supervisory liability for an

agent’s deprivation of Jones’ constitutional rights. See Love-Lane v. Martin, 355 F. 3d 766, 782

(4th Cir. 2004) (no respondeat superior liability under § 1983). Liability under § 1983 attaches

only upon personal participation by a defendant in the constitutional violation. See Trulock v.

Freeh, 275 F.3d 391, 402 (4th Cir. 2001); Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

         When viewing the record most favorably to Jones, no facts support liability as to

Commissioner Dayena M. Corcoran, Warden Laura Armstead,5 and Thomas Wolfe. Jones

proceeds against Moyer and Buford solely on the theory of respondeat superior. Moreover,

Jones puts forward no evidence of that any of the Defendants had any personal involvement in

Jones’ confinement on administrative segregation. Accordingly, judgment in Defendants’ favor

is proper on this basis alone.

         B. Eighth and Fourteenth Amendment claims

         Even if Jones’s claims survive challenge against any Defendants, he has not generated a

genuine issue of disputed fact as to his Due Process or Eighth Amendment claims.



5
  Armstead’s denial of Jones’s ARP requests and appeals does not alone impose liability. See
Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (allegation that warden “rubber
stamped” grievances was not enough to establish personal participation) citing Whitington
v.Ortiz, 307 Fed, App’x. 179, 193 (10th Cir.2009) (unpublished) (“denial of the grievances alone
is insufficient to establish personal participation in the alleged constitutional violations.”).

                                                 8
       Jones principally challenges his placement in administrative segregation as constituting

cruel and unusual punishment in violation of the Eighth Amendment. Rhodes v. Chapman, 452

U. S. 337, 347 (1981). However, restrictive or even harsh conditions “are part of the penalty

that criminal offenders pay for their offenses against society.” Id. To establish that conditions

of confinement amount to an Eighth Amendment violation, a prisoner must show that “the

deprivation of [a] basic human need was objectively sufficiently serious,” and that “subjectively

the officials acted with a sufficiently culpable state of mind.” Shakka v. Smith, 71 F.3d 162, 166

(4th Cir. 1995) (emphasis in original) (citation omitted). More particularly, a prisoner must put

forward “evidence of a serious or significant physical or emotional injury resulting from the

challenged conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993).

       Ultimately, however, prison officials cannot be held liable for violating the Eighth

Amendment unless they knew of, and then disregarded, an excessive risk to inmate health or

safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To demonstrate deliberate indifference,

an inmate must show that officials knew about, and disregarded, an excessive risk of harm to his

health or safety. See Wilson, 501 U.S. at 302–03 (applying the deliberate indifference standard

to conditions of confinement claims). See also Brown v. N.C. Dep’t of Corr., 612 F.3d 720, 723

(4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)).

       Even when viewing the evidence most favorably to Jones, he has not demonstrated that

his short stay at Patuxent amounted to cruel and unusual punishment. Jones has marshalled no

evidence that his confinement physically injured him or created a serious danger to his safety to

which Defendants’ turned a blind eye. Mere legal conclusions couched as factual allegations

will not suffice. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); See 33-1 (Jones’

affidavit generally describing Patuxent as the “worst conditions” and “extreme”). Moreover, to

the extent Jones was kept largely in isolation, as difficult as that may be, it does not, as a matter

                                                 9
of law, constitute an Eighth Amendment violation. See Wishon v. Gammon, 978 F.2d 446, 449

(8th Cir. 1992)(“45 minutes per week of out-of-cell recreation time” insufficient where the

inmate “did not suffer any injury or decline in health resulting from his limited out-of-cell

exercise time.”); See also Harris v. Barone, 2014 WL 2694005 at * 6 (W.D. Pa. June 13,

2014)(lengthy denial of recreation time insufficient). Jones also received constitutionally

adequate medical care6 as well as necessary medications.

       Nor does Jones provide any evidence that any of the named Defendants had a sufficiently

culpable state of mind such that they acted to endanger Jones’ safety or well-being. The record

reflects that Jones was provided recreation, showers, welfare hygiene materials, access to

administrative grievances, and medical care. Even viewing the facts most favorably to Jones,

insufficient evidence exists to support his claim that his segregation conditions violated his

Eighth Amendment rights. On this record, therefore, Jones could not sustain an Eighth

Amendment claim.

       To the extent Jones challenges the same confinement conditions on Due Process grounds,

his claim likewise fails. Where state action imposes an “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life,” the prisoner’s liberty interest may be

implicated. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). “[G]eneral population is the

baseline for atypicality for inmates who are sentenced to confinement in the general prison




6
 The record evidence viewed most favorably to Jones does not support an Eighth Amendment
violation based on denied or delayed medical treatment. To state an Eighth Amendment claim
for constitutional denial of medical care, a plaintiff must demonstrate that defendant’s acts or
omissions amounted to deliberate indifference as to plaintiff’s serious medical needs. See Estelle
v. Gamble, 429 U.S. 97, 106 (1976). “Deliberate indifference is a very high standard – a showing
of mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695- 96 (4th Cir. 1999).
The record evidence reflects that Jones received adequate care.


                                                10
population and have been transferred to security detention while serving their sentence.”

Incumaa v. Stirling, 791 F.3d 517, 527 (4th Cir. 2015). Where conditions in segregated

confinement are “similar in most respects to those experienced by inmates in the general

population,” no liberty interest exists in avoiding that segregation assignment. Beverati v. Smith,

120 F.3d 500, 503-04 (4th Cir. 1997); Reffitt v. Nixon, 917 F. Supp. 409, 413 (E.D. Va. 1996).

Simply put, it is not “atypical” for inmates to be placed on administrative segregation for any

number of reasons. Hewitt v. Helms, 459 U.S. 460, 468 (1983) (holding that administrative

segregation is part of the ordinary incidents of prison life).

       Notably, in Beverati v. Smith, 120 F.3d 500 (4th Cir. 1997), the United States Court of

Appeals for the Fourth Circuit concluded that six months’ in segregation did not amount to an

atypical burden compared with ordinary prison life. Inmates attested by affidavits that while in

segregation, “their cells were infested with vermin; were smeared with human feces and urine;

and were flooded with water from a leak in the toilet on the floor above;” that they were “forced

to use their clothing and shampoo to clean the cells” and did not “receive clean clothing, linen,

or bedding.” The Court nonetheless held that such conditions “do not as a matter of law

“implicate a liberty interest,” sufficient to sustain a due process claim. Id. at 504.

       Here, Jones confinement conditions, as he has describes them, are not as onerous as those

in Beverati. The record evidence further demonstrates that while in administrative segregation,

Jones was provided showers, recreation, access to medical and mental health care, mail, access

to the grievance process, and welfare hygiene materials. And Jones’ placement in administrative

segregation was limited in duration. See Beverati, 120 F.3d at; see also Davis v. Warden, 08-

AW-2553, 2010 WL 234970, at *2 (D. Md. Jan .14, 2010) (rejecting due process challenge to

administrative segregation at Northern Branch Correctional Institution); Knox v. Lanham, 895



                                                 11
F. Supp. 750, 758-59 (D. Md. 1995) (administrative segregation at ECI). Accordingly, even

viewing the terms of his segregation most favorably to Jones, his Due Process claim must fail.

       IV.      Conclusion

       Defendants’ Motion for Summary Judgment is granted as to all claims. A separate Order

follows.

       3/9/20                                              /S/
Date                                        Paula Xinis
                                            United States District Judge




                                              12
